Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 1 of 13

                                                                FILED IN CHAMBERS
                                                                   U.S.D.C. ROME
                                                                May 04 2021
                                                          Date: __________________________
                                                          JAMES N. HATTEN, Clerk

                                                               s/Kari Butler
                                                          By: ____________________________
                                                                   Deputy Clerk
       Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 2 of 13




                    AFFIDAVIT IN SUPPORT OF
            APPLICATION FOR RULE 41 SEARCH WARRANT

      I, James Rives, depose and state under penalty of perjury:



      1.    I submit this affidavit in support of an application under Federal Rule

of Criminal Procedure 41 for a search warrant authorizing the examination of the

following digital devices: One blue Apple iPhone in blue case, one black Apple

iPhone in a pink Otter Box case, one rose-gold Apple iPhone that is in a black case

and one red Apple iPhone that is in a clear case (SUBJECT DEVICES). The

SUBJECT DEVICES were seized from the person of LEON LEKEITH SALTER

at his residence of 75 Point Place Drive in Cartersville, Bartow County, Northern

District of Georgia. The SUBJECT DEVICES to be searched are currently located

at the Bartow-Cartersville Drug Task Force (BC-DTF), 500 South Tennessee,

Cartersville, Georgia. The applied for warrant would authorize the forensic

examination of the SUBJECT DEVICES for the purpose of identifying and

extracting electronically stored data, more particularly described in Attachment A.

      2.    I am a Special Agent of the United States Department of Homeland

Security (DHS), Immigration and Customs Enforcement, Homeland Security

Investigations (HSI). I have been a Special Agent since April 2, 2007. I was

previously a Police Officer with the Alpharetta Police Department (GA) from June


                                         1
       Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 3 of 13




2000 to April 2007. I successfully completed the Special Agent Training Course at

the Federal Law Enforcement Training Center in September 2007, which included

training involving the investigation of drug offenses pursuant to Title 21, United

States Code, Section 841. I received training and have actual experience relating to

federal criminal procedures, federal statutes, and DHS regulations. I have also had

the opportunity to conduct, coordinate and participate in investigations relating to

persons in possession and distributing drugs. My current assignment is the Office

of Investigations with Immigration and Customs Enforcement, Resident Agent in

Charge-Dalton. My current responsibilities also include investigating violations of

the federal immigration laws, customs laws, and related criminal statutes.

      3.     The statements contained in this Affidavit are based on my personal

observations, my training and experience, as well as information obtained from

other agents and witnesses. Since this Affidavit is being submitted for the limited

purpose of securing a search warrant, I have not included every fact known to me

concerning this investigation. I make this affidavit in support of search warrant for

four cellular telephones (SUBJECT DEVICES) described as follows:

             a.    One blue Apple iPhone in blue case;

             b.    One black Apple iPhone in a pink Otter Box case;

             c.    One rose-gold Apple iPhone in a black case;



                                         2
       Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 4 of 13




             d.    One red Apple iPhone in a clear case.



As further described below, these cellular telephones were discovered during the

execution of a search warrant that was obtained in the Bartow County Superior

Court on March 17, 2021 and served on March 17, 2021, in the Northern District

of Georgia. LEON LEKEITH SALTER is the subject of a criminal investigation

by the Bartow-Cartersville Drug Task Force (BC-DTF), which is investigating him

for possession with intent of Distributing of Methamphetamine and Heroin, in

violation of Title 21, United States Code, Section 841. During the execution of the

search warrant at 75 Point Place Drive, Cartersville, GA, SALTER was in

possession of the cell phones at this address, which was his residence. The phones

were seized at 75 Point Place Drive, Cartersville, GA and are currently in the

possession of, and are stored, maintained, or controlled at BC-DTF Office located

at 500 South Tennessee, Cartersville, GA. The applied for search warrant would

authorize the forensic examination of the SUBJECT DEVICES for the purpose of

seizing electronically stored data more particularly described in Attachment A.

      4.     Based on my training and experience, and the facts set forth in this

affidavit, there is probable cause to believe that LEON LEKEITH SALTER

engaged in possession with intent to distribute controlled substances in violation of



                                         3
       Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 5 of 13




federal law, and that there is now stored in the SUBJECT DEVICES information

and data that is evidence of committing said crimes, namely 21 U.S.C. § 841,

possession with intent to distribute methamphetamine and heroin.

                             PROBABLE CAUSE

      5.    On March 12, 2021, Customs and Border Protection (CBP) inspected

a two (2) piece shipment at the United Parcel Service (UPS) hub located in

Louisville, KY. An inspection of the shipment revealed anomalies within two (2)

audio speakers. Upon further inspection, the speakers revealed a white powdery

substance that was tested with the TurNarc. The TurNarc is a mobile narcotics

tester. The TurNarc test results revealed the presence of Methamphetamine. HSI

Dalton was contacted by HSI Louisville and learned the packages originated in San

Luis Potosi, Mexico and were addressed to Cartersville, GA. Specifically, the

shipper was listed as EFRAIN Cruz Vargas, with an address of Holanda 213,

Fraccionamiento, Las Mercedes, San Luis Potosi, 78394, Mexico. The Consignee

for the packages was listed as OMAR Ramirez-Lopez, 75 Point Place Drive,

Cartersville, Georgia, United States, phone number (404)786-2023.

      6.    On March 12, 2021, HSI Dalton requested that HSI Louisville

forward the two (2) shipments to the HSI Dalton Office of 920 Abutment Road,

Dalton, GA. The BC-DTF was notified and agreed to assist in a joint investigation



                                        4
        Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 6 of 13




with HSI to conduct a control delivery to the residence at 75 Point Place Drive in

Cartersville for the purpose of identifying who is the actual recipient of the

contraband is.

      7.     On March 12, 2021, the BC-DTF Intel Analysis (IA) Denisse

Rodriguez conducted record checks on the address of 75 Point Place Drive,

Cartersville, GA. It was discovered that a LEON LEKEITH SALTER was residing

at the location. In addition, IA Rodriguez requested utilities information associated

with the address from the City of Cartersville and learned that the utilities have

been registered in the name of LEON LEKEITH SALTER since August 2019.

SALTER has a listed telephone number of 770-855-8599.

      8.     On March 12, 2021, IA Rodriguez conducted a driver’s license check

for SALTER and discovered LEON LEKEITH SALTER is licensed through

Georgia with a listed address of 75 Point Place Drive, Cartersville, GA.

      9.     On March 12, 2021, IA Rodriguez sent a request to the United States

Postal Inspector for any records of packages delivered to 75 Point Place Drive,

Cartersville, GA. Based on Postal databases, the target location (75 Point Place Dr,

Cartersville) received a suspicious parcel that was delivered on March 1, 2021. The

package was addressed to a Daniel ULU who is not associated with the address.




                                          5
       Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 7 of 13




The parcel had a weight of 40 lbs. and the paid postage was $99.40. It was further

learned the package that was being tracked by LeonSalter23@gmail.com.

      10.    On March 16, 2021, BC-DTF Agent Ryan Firth conducted a drive-by

surveillance of the target location. Agent Firth observed a white Chevrolet Impala

parked in front of the residence bearing Tennessee tag 5U08B4. A check of the tag

revealed the vehicle being registered to Hertz Vehicles. IA Rodriguez contacted

Hertz and was informed the vehicle was rented by LEON LEKEITH SALTER and

an email address of LeonSalter23@gmail.com was on file for the vehicle.

      11.    On March 16, 2021, the packages seized by Customs and Border

Protection Officers in KY arrived at HSI Dalton. The packages were immediately

transferred to the custody of the BC-DTF for a controlled delivery attempt.

      12.    On March 16, 2021, Deputy N. Henderson (BC-DTF), along with his

Canine “Athos”, performed a free air sniff of the packages. Canine Athos gave a

positive alert and final indication of a narcotic odor coming from the packages. A

follow up presumptive test was performed by Cpl. E. Leon (BC-DTF) on the

contents of the packages, giving a positive indication for the presence of

methamphetamine. Due to the way the methamphetamine was concealed in the

speakers, it was impossible to get an exact weight of the substance.

      13.    On March 17, 2021, IA Rodriguez learned from the United States



                                         6
          Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 8 of 13




Postal Inspector that the packages have been checked online for a delivery time

approximately 103 times from an IP address originating in Cartersville, Georgia.

      14.     On March 17, 2021, HSI Dalton agents and BC-DTF agent conducted

a controlled delivery of one of the packages to 75 Point Place Drive, Cartersville,

GA. Electronic Tracking Devices (ETD’s) were placed inside the package to track

the location and transmit a radio frequency once a person(s) attempts to remove the

speaker from the package.

      15.     On March 17, 2021, a HSI agent disguised as delivery person placed

the package at the door of 75 Point Place Drive, Cartersville, GA. SALTER was

observed by the HSI agent, as well as a BC-DTF agent, opening the door and

taking the package inside the residence. A short time later, BC-DTF agents

received an alert from the transmitter inside the package that the package was

opened.

      16.     Subsequently, on March 17, 2021, a search warrant was executed by

BC-DTF and HSI agents at the residence of 75 Point Place Drive, Cartersville, GA.

Upon execution of the warrant, SALTER was found inside with the open package.

SALTER attempted to flee law enforcement by running upstairs but was quickly

apprehended. A post-Miranda interview was attempted with SALTER, but he

declined to speak any further after saying “I don’t want to get myself in more



                                        7
        Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 9 of 13




trouble”. A search of the residence led to the discovery of a firearm, 140 grams of

heroin, and approximately one pound of marijuana in addition to the SUBJECT

PHONES. It was learned that SALTER did not utilize a desktop computer, laptop

computer, or tablet to access the internet. HSI believes that all the internet activity

conducted by SALTER was done through the SUBJECT PHONES that he

controlled. This belief is based upon information HSI obtained in an interview with

Charlene GOODMAN (GOODMAN) who was SALTER’S girlfriend and who was

living with him on March 21, 2021. GOODMAN told agents that SALTER did not

own any computers or tablets.

      17. On March 17, 2021, subsequent to SALTER’s arrest, BC-DTF agents

accessed the methamphetamine contained inside the speakers. As a result, agents

were able to weigh the total amount of methamphetamine SALTER attempted to

have delivered to his residence. That weight was 4175.7 grams, and included the

methamphetamine from both the speaker delivered to SALTER on that date and

the package which was not delivered.

                                      CONCLUSION

      18.    Based on my training and experience, drug traffickers who order

drugs to be delivered through the mail from delivery services often place such

orders and communicate with the delivery services and others about the orders



                                          8
       Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 10 of 13




over cell phones and/or the internet using computers, tablets, and other electronic

devices. It is my belief that because the packages came through the mail from an

international origin, the recipient more than likely ordered, coordinated the

sending, or coordinated the receipt of the product using a mobile device, computer,

or other electronic device. Evidence of such communications is often stored for

long periods of time in such electronic devices.

      19.    The SUBJECT DEVICES have all remained in the custody of

Bartow-Cartersville Drug Task Force and have not been opened, powered on,

manipulated or examined by law enforcement. SALTER has remained in the

custody of the Bartow County Jail and has therefore not been deprived of the

SUBJECT DEVICES.

      20.    Because evidence used as the means of committing the foregoing

offense can be embedded or hidden in text messages, e-mails, contact lists, and

other digital media located on the cellular phones, I am seeking permission to

search all contents of the SUBJECT DEVICES.

      21.    Based on this investigation, your affiant submits that there is now

located certain data in the SUBJECT DEVICES, described herein, which are

evidence of crimes, contraband, fruits of crime, or other items illegally possessed

and property designed for use, intended for use, or used in committing violations



                                         9
      Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 11 of 13




of Title 21, United States Code, Section 841 [possession with intent to distribute

methamphetamine and heroin].

     22.   I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the SUBJECT DEVICES to seize the

items described in Attachment A.




                                       10
   Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 12 of 13




                           ATTACHMENT A

PARTICULAR THINGS TO BE SEIZED FROM SUBJECT DEVICES

1. As related to the violations of 21 U.S.C. § 841, possession with intent to
   distribute methamphetamine and heroin from approximately January 1, 2021
   to March 21, 2021:
      a. Evidence regarding the discussion of the acquisition, storage,
         disposition and transportation of controlled substances, including
         photographs and communications with relating to such.
      b. Any documents related to shipments, orders, possession or
         transportation of packages of controlled substances or packages;
      c. Any books and records that include the names, addresses, telephone
         numbers, email addresses of narcotics purchasers or suppliers, which
         would reveal the identities of confederates and narcotics trafficking
         locations;
      d. Photographs, video movie tapes, and/or slides depicting narcotics,
         drug paraphernalia, or assets purchased with drug proceeds;
      e. Correspondence, work papers, ledgers, and notes related drug
         trafficking;
      f. Bulk currency, which may be proceeds of controlled substances sales
         or possessed for the purpose of purchasing controlled substances; and
      g. Any and all instant messages, telephone numbers and notes,
         appointment books and/or calendars and notes, to-do lists, bookmarks,



                                    11
Case 4:21-mc-00020-WEJ Document 1 Filed 05/04/21 Page 13 of 13




     electronic mail, contact lists, and address lists, or any other data
     concealed within the electronic device to be searched that may relate
     to the suspected violations of federal law listed above;
  h. Any and all records recording the planning, commission, or
     concealment of the suspected violation of federal controlled substance
     laws listed above;
  i. Any photographs or digital video images that may relate to the
     suspected violation of federal law listed above;
  j. Any and all micro SD, memory cards or hard drives attached to or
     inside electronic devices that will be searched, for items a, b, c, and d,
     above, upon seizure and are used as extended memory storage
     devices;
  k. As used above, the terms “records” and “information” include all of
     the foregoing items of evidence in whatever form and by whatever
     means they may have been created or stored, including any form of
     computer, smartphone, or electronic storage (such as flash memory or
     other media that can store data) and in any photographic form; and
  l. Evidence such as user attribution showing who used or owned the
     device to be searched at the tie the things described in this warrant
     were created, edited or deleted, such as logs, phone books, saved
     usernames and passwords, documents, and browsing history.




                                  12
